                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4
                                                                       UNITED STATES DISTRICT COURT
                                   5

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8
                                         NATIONAL URBAN LEAGUE, et al.,                      Case No. 20-CV-05799-LHK
                                   9
                                                        Plaintiffs,                          ORDER TO PRODUCE INSPECTOR
                                  10                                                         GENERAL DOCUMENT
                                                 v.                                          PRODUCTION
                                  11
                                         WILBUR L. ROSS, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                              Before the Court are Defendants’ agreement to provide in camera “all of the documents
                                  15
                                       that the Census Bureau and the Department of Commerce provided to the Department of
                                  16
                                       Commerce Office of Inspector General (OIG) in response to the OIG inquiry” into the Census
                                  17
                                       Replan (“OIG production”), ECF No. 122, and Plaintiffs’ request that the Court order in camera
                                  18
                                       review of the OIG production, ECF No. 124. Having considered the parties’ submissions; the
                                  19
                                       parties’ oral arguments at the September 14, 2020 case management conference and the September
                                  20
                                       15, 2020 hearing on allegations of potential non-compliance with the Court’s Temporary
                                  21
                                       Restraining Order; the relevant law; and the record in this case, the Court ORDERS the production
                                  22
                                       of the OIG production, a privilege log, and a declaration as to the scope of the OIG production as
                                  23
                                       set forth herein by Friday, September 18, 2020.
                                  24
                                              Before addressing the merits of the parties’ submissions, the Court notes the procedural
                                  25
                                       context of this highly expedited case. On August 18, 2020, Plaintiffs filed suit to challenge the
                                  26
                                       Census Bureau’s “Replan”: the Bureau’s advancement on August 3, 2020 of the 2020 Census
                                  27

                                  28                                                     1
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 2 of 10




                                   1   deadlines for self-responses, Non-Response Follow-Up (“NRFU”) field operations, data

                                   2   processing, and deadlines for reporting counts to the President and the states. To allow Plaintiffs to

                                   3   effectively challenge the Replan, including the September 30, 2020 end of field operations, the

                                   4   parties stipulated to a briefing schedule and hearing date of September 17, 2020 on Plaintiffs’

                                   5   motion for stay and preliminary injunction (hereafter, “motion for preliminary injunction” or “PI

                                   6   Motion”). ECF No. 35. Pursuant to that schedule, Plaintiffs filed a motion for a preliminary

                                   7   injunction on August 25, 2020 based on their claims under the Enumeration Clause and the

                                   8   Administrative Procedure Act (“APA”). ECF No. 36.

                                   9          On August 26, 2020, the Court held a case management conference. At that conference, the

                                  10   Court asked Defendants whether there was an administrative record for the purposes of APA

                                  11   review. Defendants repeatedly denied the existence of an administrative record. E.g., ECF No. 65

                                  12   at 9:22–24 (Q: “Is there an administrative record in this case?” A: “No, Your Honor. On behalf of
Northern District of California
 United States District Court




                                  13   the Defendants, no, there’s not.”), 10:17–18 (“[A]t this point there is no administrative record.”).

                                  14   Rather, Defendants suggested that the only document that provided the contemporaneous reasons

                                  15   for the Replan was the Bureau’s August 3, 2020 press release. Id. at 20:6–7 (“[A]t this point I’m

                                  16   not aware of any other documents, but I would propose that I check with my client . . . .”). Even

                                  17   so, the Court instructed Defendants that “[i]f there’s an administrative record, it should be

                                  18   produced. [The Court] will need it to make a decision in this case.” Id. at 10:13–14.

                                  19          To assist the Court in determining by what date a ruling on Plaintiffs’ motion for

                                  20   preliminary injunction must be issued, Defendants agreed to file a statement by September 2, 2020

                                  21   as to when the winding down of field operations would begin relative to the September 30, 2020

                                  22   deadline for ending data collection. Defendants filed the following statement:

                                  23          [T]he Census Bureau has already begun taking steps to conclude field operations. Those
                                              operations are scheduled to be wound-down throughout September by geographic regions
                                  24          based on response rates within those regions. As will be described in Defendants’
                                  25          forthcoming filing on Friday, September 4, 2020, any order by the Court to extend field
                                              operations, regardless of whether those operations in a particular geographic location are
                                  26          scheduled to be wound-down by September 30 or by a date before then, could not be
                                  27          implemented at this point without significant costs and burdens to the Census Bureau.

                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 3 of 10




                                   1   ECF No. 63. Based on Defendants’ statement, Plaintiffs moved on September 3, 2020 for a

                                   2   temporary restraining order to preserve the status quo for 12 days until the September 17, 2020

                                   3   preliminary injunction hearing. ECF No. 66. On September 4, 2020, Defendants opposed the

                                   4   motion. ECF No. 81. At the September 4, 2020 hearing on the motion, Defendants relied on a

                                   5   declaration that would be filed later that evening in opposition to Plaintiffs’ motion for

                                   6   preliminary injunction. On September 5, 2020, Plaintiffs filed a reply in support of their motion

                                   7   for temporary restraining order. ECF No. 83.

                                   8             At the September 4, 2020 hearing on the motion for a temporary restraining order,

                                   9   Defendants reiterated their position that no administrative record existed, ECF No. 82 at 33:13–15,

                                  10   but disclosed that there were documents contemporaneously explaining the Replan. Defendants

                                  11   stated:

                                  12             The Census Bureau generates documents as part of its analysis and as part of its decisions
Northern District of California
 United States District Court




                                                 and as part of its deliberations. And there are documents that the Replan was not cooked up
                                  13
                                                 in a vacuum, it was part of the agency’s ongoing deliberations. And so certainly there are
                                  14             going to be documents that reflect those documents.

                                  15   Id. at 33:2–7. That said, Defendants said no administrative record technically existed because “the

                                  16   documents that fed into the operational plans and the operational decisions are internal documents

                                  17   that are subject to the deliberative process privilege.” Id. at 32:14–16.

                                  18             Only a few minutes later, however, Defendants retracted their assertion of deliberative

                                  19   process privilege. Id. at 36:15–17 (“[T]o be clear, we are not asserting the deliberative process

                                  20   privilege because there is no record and there’s nothing to consider.”). Defendants conceded that

                                  21   “[i]f there is final agency action that is reviewable and the APA applies, we would have an

                                  22   obligation to produce the administrative record.” Id. at 35:24–36:1. Defendants instead urged the

                                  23   Court to rely solely on a declaration that Defendants would file that night with Defendants’

                                  24   opposition to the motion for preliminary injunction. E.g., id. at 16:21–23 (“We will not be filing

                                  25   documents in addition to the declaration.”).

                                  26             On September 5, 2020, the Court issued a Temporary Restraining Order that would expire

                                  27   on September 17, 2020, the date of the preliminary injunction hearing. ECF No. 84.

                                  28                                                      3
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 4 of 10




                                   1          A few days later on September 8, 2020, the Court held another case management

                                   2   conference. At that conference, Defendants again stated that “there is no administrative record in

                                   3   this case because there is no APA action.” ECF No. 98 at 62:15–16. Even so, Defendants

                                   4   confirmed their statements from the TRO hearing that the Replan is “indeed codified.” Id. at 21:7.

                                   5   Defendants stated that the Replan simply was “not necessarily codified in one particular

                                   6   document.” Id. at 21:9–10. In response, Plaintiffs asked the Court to order Defendants to produce

                                   7   the administrative record. E.g., id. at 43:16–17. The parties briefed the issue on September 8 and

                                   8   9, 2020. ECF Nos. 88–89, 92.

                                   9          Accordingly, at 2:46 a.m. Pacific Time on Thursday, September 10, 2020, the Court issued

                                  10   an Order to Produce Administrative Record, ECF No. 96, that ordered Defendants to produce the

                                  11   following on September 13, 2020 (“September 13 Production”):

                                  12          By September 13, 2020, Defendants Bureau Director Steven Dillingham and Secretary of
Northern District of California
 United States District Court




                                              Commerce Wilbur Ross and all of their direct reports/subordinates shall file the following,
                                  13
                                              and a privilege log for any privileged documents: All documents comprising the Replan
                                  14          and its various components for conducting the 2020 Census in a shortened time period,
                                              including guidance, directives, and communications regarding same. The date range of the
                                  15          documents is April 13, 2020 to August 3, 2020. These custodians can limit their review to
                                  16          documents and materials directly or indirectly considered during these four months.

                                  17   ECF No. 96 at 21. The Court also ordered Defendants to produce the following on September 16,

                                  18   2020 (“September 16 Production”):

                                  19          By September 16, 2020, Associate Director Fontenot, his subordinates, and the individuals
                                              engaged with Fontenot to consider and prepare the Replan shall file the following, and a
                                  20          privilege log for any privileged documents: All documents and materials directly or
                                  21          indirectly considered when making the decision to replace the COVID-19 Plan with the
                                              Replan. The date range of the documents is April 13, 2020 to August 3, 2020. These
                                  22          custodians can limit their review to documents and materials directly or indirectly
                                  23          considered during these four months.

                                  24   Id.

                                  25          On September 13, 2020 at 11:45 a.m. Pacific Time, twelve hours before the production

                                  26   deadline, Defendants filed a notice stating that they had identified more than 8,800 documents as

                                  27   responsive for the September 13 Production, but that Defendants had reviewed only 2,484 of those

                                  28                                                    4
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 5 of 10




                                   1   documents. ECF No. 104 at 2. Defendants stated that “[r]eview of the remaining documents

                                   2   remains ongoing” and that “[b]ecause review of the remaining documents remains ongoing, and

                                   3   due to the volume of documents involved, Defendants will be unable to produce or log any

                                   4   additional documents today.” Id. Moreover, Defendants did not identify when they would

                                   5   complete the September 13 Production.

                                   6          At the September 14, 2020 case management conference, Defendants stated that their next

                                   7   production would be on September 16, 2020, but that they “d[id] not anticipate” completing the

                                   8   September 13, 2020 Production on September 16, 2020. ECF No. 126 at 22:6. Moreover,

                                   9   Defendants stated that they are still collecting documents for the September 16 Production and did

                                  10   not know how many documents would be responsive. See, e.g., id. at 20:6–10. Overall,

                                  11   Defendants stated that they would be unable to comply with the Court’s Order to Produce the

                                  12   Administrative Record because compliance would be “a physical impossibility.” Id. at 41:16–17.
Northern District of California
 United States District Court




                                  13          In response to Defendant’s failure to comply with the Court’s order on September 13,

                                  14   2020, Plaintiffs filed the Department of Commerce Inspector General’s August 13, 2020

                                  15   Information Memorandum for Secretary of Commerce Wilbur Ross, which included the following

                                  16   Request for Information:

                                  17          To assist the OIG in its oversight responsibilities, please provide all documents or
                                              communications, including but not limited to email, instant messages, and text
                                  18
                                              messages:
                                  19
                                                     1. Discussing or referring in any manner to the decision to accelerate the 2020
                                  20                 Census schedule as described in the August 3, 2020 press release.

                                  21                 2. Detailing the persons involved, and their respective involvement, in the
                                                     decision to accelerate the 2020 Census schedule.
                                  22
                                                     3. Detailing the reasons for the decision to accelerate the 2020 Census
                                  23                 schedule.
                                  24          Please provide all requested documents and communications by close of business
                                  25          Monday, August 17, 2020. You may also produce any additional documentation or
                                              information you deem relevant to this request for information.
                                  26
                                       ECF No. 111-2 at 5.
                                  27

                                  28                                                    5
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 6 of 10




                                   1          Given that Defendants already produced documents in response to the OIG, the Court thus

                                   2   asked Defendants on September 14, 2020: (1) if Defendants had “complied in whole or in part”

                                   3   with the OIG’s Request for Information; and (2) if Defendants would agree to producing in

                                   4   camera “the documents Defendants [had] produced to the Inspector General that would constitute

                                   5   the administrative record or would be included in the administrative record.” ECF No. 119 at 3.

                                   6   The Court further proposed that it “would treat all such documents as privileged and conduct an in

                                   7   camera review. If the Court determines that a document is not privileged, Defendants shall have

                                   8   an opportunity to object to the Court’s determination. The Court would not consider in its

                                   9   determination of Plaintiff’s motion for stay and preliminary injunction any privileged documents.”

                                  10   Id.

                                  11          Defendants’ September 14, 2020 response represented that Defendants had “complied with

                                  12   the OIG request at issue.” ECF No. 122 at 2. At the September 15, 2020 hearing, Defendants
Northern District of California
 United States District Court




                                  13   reiterated that Defendants had complied with the OIG request and completed their production to

                                  14   the OIG. However, later at the September 15, 2020 hearing, Defendants clarified that Defendants

                                  15   had not completed their production to the OIG and that Defendants had “substantially complied”

                                  16   with the OIG request at issue.

                                  17          As to producing the OIG production in the instant case, Defendants’ September 14, 2020

                                  18   response, ECF No. 122 at 2, agreed that Defendants “would be willing to provide to the Court all

                                  19   of the documents that the Census Bureau and the Department of Commerce provided to the

                                  20   Department of Commerce Office of Inspector General . . . on the understanding that:”

                                  21          1. The Court would treat all such documents as privileged and conduct an in camera
                                                 review. If the Court determines that a document is not privileged, Defendants shall
                                  22
                                                 have a reasonable opportunity to object to the Court’s determination;
                                  23          2. The Court would not base its resolution of the preliminary injunction on privileged
                                  24             documents; and

                                  25          3. The documents that the Court finds to be non-privileged, along with the nonprivileged
                                                 documents that Defendants have already produced, shall be deemed by the Court to
                                  26             constitute the entire record in this matter. Defendants will not be required to conduct
                                  27             further document searches, reviews, or productions, or respond to any discovery, to

                                  28                                                    6
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 7 of 10




                                                  develop a record in this case.
                                   1
                                       Id.
                                   2
                                              On September 15, 2020, Plaintiffs replied with three major points. First, Plaintiffs stated
                                   3
                                       that “Defendants must ultimately produce the complete AR [administrative record].” ECF No. 129
                                   4
                                       at 2. Second, to assess to what extent the OIG production comprises a complete record, Plaintiffs
                                   5
                                       asked the Court to order Defendants “to file a declaration from a knowledgeable source attesting
                                   6
                                       to the following:”
                                   7
                                              (1) whether the production included materials from the Secretary and his subordinates, in
                                   8
                                              addition to the Census Bureau; (2) what time frame was searched for these documents; (3)
                                   9          what custodians were searched; (4) whether the Department complied fully with the scope
                                              of the production request; (5) the exact date on which the documents were produced to
                                  10          OIG; (6) whether any portion of the production to OIG is still outstanding; and (7) how
                                  11          many documents were produced.

                                  12   Id. Third, Plaintiffs asked that within two days after the production and review of the OIG
Northern District of California
 United States District Court




                                  13   production, the parties would have the opportunity to file simultaneous briefs addressing the OIG

                                  14   production.

                                  15          At the September 15, 2020 hearing, Defendants represented that the OIG production

                                  16   comprised about 1,800 documents totaling about 15,000 pages. Defendants did not know from

                                  17   which custodians documents were collected to produce to the OIG. Defendants did not know

                                  18   whether the OIG production included materials from the Commerce Secretary and his

                                  19   subordinates. Defendants did not know for what time frame documents had been searched and

                                  20   collected for the OIG production. Defendants stated that the documents had been produced over a

                                  21   course of weeks but did not know on which dates the documents were produced to the OIG.

                                  22   Defendants did not know what document remained outstanding to be produced to the OIG.

                                  23          Defendants further stated that they may assert four different privileges over the OIG

                                  24   production, including deliberative process, attorney client, attorney work product, and White

                                  25   House privileges. Even though Defendants did not have a confirmed method of producing the

                                  26   documents to the Court, Defendants continued to oppose the Court’s proposed extension of the

                                  27   Temporary Restraining Order, which would expire on September 17, 2020.

                                  28                                                    7
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 8 of 10




                                   1          During the September 15, 2020 hearing, the Court stated that Defendants were mistaken

                                   2   that producing the OIG production in the instant case would relieve Defendants of the duty to

                                   3   comply with the Court’s Order to Produce the Administrative Record. Defendants could not

                                   4   negotiate their way out of compliance with the Court’s Order. Indeed, failure to produce or

                                   5   complete an administrative record can be the basis for sanctions. See Diaz-Fonseca v. Puerto Rico,
                                       451 F.3d 13, 26 (1st Cir. 2006) (upholding sanctions despite the lack of bad faith because “the
                                   6
                                       district court twice ordered [Puerto Rico and its officials] to produce the record by a certain date
                                   7
                                       and that they failed both times to come into full compliance with the court’s order”); New York v.
                                   8
                                       Dep’t of Commerce, No. 18-CV-2921, 2020 WL 2564933, at *7, 9 (S.D.N.Y. May 21, 2020)
                                   9
                                       (sanctioning Defendants for failing to produce about 11 percent of documents in the citizenship
                                  10
                                       question litigation); see also Payne v. Exxon Corp., 121 F.3d 503, 507 (9th Cir. 1997) (upholding
                                  11
                                       discovery sanctions and holding that a “district court’s finding that one of its orders was violated
                                  12
Northern District of California




                                       ‘is entitled to considerable weight’” (quoting Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1408
 United States District Court




                                  13
                                       (9th Cir. 1990))).
                                  14
                                              Here, Defendants failed to produce about 72% of the documents that were due on
                                  15
                                       September 13, 2020 and represented that the September 13 production would not be completed
                                  16
                                       even by September 16, 2020. Defendants also indicated that they would not complete the
                                  17
                                       September 16, 2020 production on September 16, 2020. Defendants’ failure to comply with the
                                  18
                                       Court’s Order is unacceptable and is not excused by Defendants’ production of the OIG
                                  19
                                       production. That said, Plaintiffs do not ask the Court to sanction Defendants at this time. ECF No.
                                  20
                                       124 at 4.
                                  21
                                              Despite Defendants’ lack of knowledge about the scope of the OIG production, Plaintiffs at
                                  22
                                       the September 15, 2020 hearing still supported the speedy production of the OIG production in the
                                  23
                                       instant case to enable the Court to rule on the motion for preliminary injunction as quickly as
                                  24
                                       possible.
                                  25
                                              Ultimately, the Court held that Defendants should review and produce the OIG production
                                  26
                                       with a privilege log by September 18, 2020. To allow the parties to focus on the OIG production
                                  27

                                  28                                                     8
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                         Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 9 of 10




                                   1   and the final briefing and hearing on Plaintiffs’ motion for preliminary injunction, the Court stayed

                                   2   the Court’s Order to Produce Administrative Record until the case management conference after

                                   3   the Court’s ruling on the motion for preliminary injunction. Defendants stated that they would

                                   4   comply with the Court’s ruling on the OIG production.

                                   5          The Court notes that if Defendants’ assertion of privilege for the OIG production is

                                   6   overbroad, in camera review would be justified. The general rule is that “in camera review is a

                                   7   highly appropriate and useful means of dealing with claims of governmental privilege,” Kerr v.

                                   8   U.S. Dist. Ct., 426 U.S. 394, 405–06 (1976), and the government has the burden to justify

                                   9   assertions of privilege, e.g., Tax Analysts v. IRS, 117 F.3d 607, 616, 619 (D.C. Cir. 1997). In fact,

                                  10   Defendants concede with admirable candor that they have not found a single case holding that in

                                  11   camera review is improper under the APA. ECF No. 126 at 46:5–8. The case law often holds

                                  12   otherwise. See, e.g., Nat’l Courier Ass’n v. Bd. of Governors of Fed. Reserve Sys., 516 F.2d 1229,
Northern District of California
 United States District Court




                                  13   1236, 1241–42 (D.C. Cir. 1975) (reviewing intra-agency memoranda in camera in an APA case);

                                  14   Friends of Animals, Inc. v. Jewell, 185 F. Supp. 3d 60, 66–67 (D.D.C. 2016) (ordering in camera

                                  15   review of attorney-client privileged emails, to ensure completion of the administrative record,

                                  16   despite assertion that agency counsel was included on the emails and that the emails concerned

                                  17   legal reviews); Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., 2007 WL 3049869, at

                                  18   *6 (N.D. Cal. Oct. 18, 2007) (ordering in camera review in APA case despite declaration of

                                  19   agency official “formally asserting the [attorney-client and deliberative process] privileges and

                                  20   explaining the bases therefor”); cf. In re United States, 138 S. Ct. 443, 445 (2017) (per curiam)

                                  21   (holding that “under the specific facts,” the district court should have reached threshold

                                  22   arguments, considered narrower amendments to the record, and provided the Government the

                                  23   opportunity to argue privilege).

                                  24          Accordingly, the Court orders Defendants to file the following, and a privilege log for any

                                  25   privileged documents by Friday, September 18, 2020:

                                  26          All documents Defendants produced to the Inspector General that would constitute the

                                  27   administrative record or would be included in the administrative record. The documents shall be in

                                  28                                                      9
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
                                        Case 5:20-cv-05799-LHK Document 132 Filed 09/15/20 Page 10 of 10




                                   1   machine-readable (“OCRed”) color format to the extent that is feasible. This filing shall include an

                                   2   index of all documents with titles, dates, persons involved, and Bates ranges.

                                   3          Also by September 18, 2020, Defendants shall file a declaration that addresses the

                                   4   following issues regarding Defendants’ production to the OIG:

                                   5      •   1) whether the production included materials from the Secretary and his subordinates, in

                                   6          addition to the Census Bureau;

                                   7      •   2) what time frame was searched for these documents;

                                   8      •   3) what custodians were searched;

                                   9      •   4) whether the Department complied fully with the scope of the OIG Request for

                                  10          Information;

                                  11      •   5) the exact date on which the documents were produced to the OIG;

                                  12      •   6) what documents remain outstanding to produce to the OIG; and
Northern District of California
 United States District Court




                                  13      •   7) when outstanding documents, if any, will be produced to the OIG and the Court.

                                  14          The Court stays its September 10, 2020 Order to Produce the Administrative Record, ECF

                                  15   No. 96, until the case management conference after the Court rules on Plaintiffs’ motion for

                                  16   preliminary injunction.

                                  17   IT IS SO ORDERED.

                                  18

                                  19   Dated: September 15, 2020

                                  20                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                   10
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO PRODUCE INSPECTOR GENERAL DOCUMENT PRODUCTION
